The petition to rehear was submitted to the Court in conference by the justices to whom it was referred.
The Court is of opinion that the time within which a petition to rehear may be filed begins to run on the day the opinion is filed in the *Page 791 
office of the clerk of the Supreme Court. The opinion in the above entitled case was filed 14 March, 1917, and more than forty days having expired between then and 17 May, 1917, when the petition to rehear was filed in this Court, the same is denied.
 Cited: Cooper v. Comrs., 184 N.C. 615. (734)